UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:16-CR-78-T-17MAP

ANIBAL ANGEL RIOS-MULERO.

 

ORDER
This cause is before the Court on:
Dkt. 69 Motion to Proceed In Forma Pauperis

Defendant Anibal Angel Rios-Mulero, pro se, requests that the Court

grant Defendant's Motion to provide “revised transcripts” to Defendant at no cost.

The Court notifies Defendant Rios-Mulero that there is no written
transcript of Defendant's change-of-plea hearing or sentencing. In any case,
the Court could not revise those transcripts. The Clerk of Court has complied

with the Court's prior Order as to Defendant's Plea Agreement. (Dkt. 68).

In the absence of a pending appeal, and a pending Section 2255
Petition, it is premature for the Court to provide copies of transcripts
without cost pursuant to 28 U.S.C. Sec. 753(f).

After consideration, the Court denies Defendant Rios-Mulero’s

Motion to Proceed in Forma Pauperis without prejudice. Accordingly, it is

ORDERED that Defendant Anibal Angel Rios-Mulero’s Motion

to Proceed In Forma Pauperis (Dkt. 69) is denied without prejudice.
CASE NO. 8:16-CR-78-T-17MAP

ia

DONE and ORDERED in Chambers in Tampa, Florida on this _/ Sary of
August, 2019.

 

 

 

Copies to:

AUSA Simon Gaugush

Pro Se Defendant:
Anibal Angel Rios-Mulero
Reg. # 66957-018

U.S.P. Hazelton

P.O. Box 2000

Bruceton Mills, WV 26525
